DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #02-015
October 4, 2002

Dear State Medicaid Director:
This is an urgent reminder to all entities covered under the Health Insurance Portability
and Accountability Act (HIPAA), and those associations whose memberships are
comprised of covered entities, that October 15, 2002, is the deadline to submit a HIPAA
Model Compliance Plan under the Administrative Simplification Compliance Act
(ASCA).
This Act extends the deadline for compliance with the HIPAA Electronic Health Care
Transactions and Code Sets standards one year – to October 16, 2003 – for all covered
entities, other than small health plans, who submit a compliance plan. Small plans
already have until October 16, 2003. Since you are a covered entity and may conceivably
not be compliant with the HIPAA Electronic Health Care Transactions and Code Sets
standards by October 16, 2002, you must file a compliance plan in order to obtain an
extension if you have not already done so. If you would like guidance on determining the
extent to which you, your members or your business associates are “covered entities”
please see our website at www.cms.hhs.gov/hipaa/hipaa2.
In addition, this reminder is also to request that you contact your business associates who
may be in a similar situation; i.e. need to file an application for the one-year extension.
Business associates are defined as entities under contract with providers, state Medicaid
agencies, and other covered entities (e.g., health plans, health care clearinghouses, health
care providers) who transmit any health information in electronic form in connection with
transactions for which the Secretary has adopted standards at 45 CFR Part 162. Business
associates who are not covered entities DO NOT have to submit a compliance plan.
For further information on how to complete this compliance plan, refer to our website at
http://www.cms.hhs.gov/hipaa/hipaa2/ASCAForm.asp. I strongly encourage you to go to
the website and submit this on-line compliance plan electronically, so we can provide an
on-line confirmation number as acknowledgment of your extension.

Page 2 – State Medicaid Director
Please note the urgency of this request so that you and your memberships can comply
with the requirements for requesting extensions of the October 15, 2002 deadline in a
timely manner.
Sincerely,
/s/
Dennis G. Smith
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislature
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Jim Frogue
Acting Director, Health and Human Services Task Force
American Legislative Exchange Council
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments

